Title: Thomas Jefferson to John Vaughan, 24 April 1813
From: Jefferson, Thomas
To: Vaughan, John


          Dear Sir Monticello Apr. 24. 13.
          Your favor of the 19th finds me just setting out on a journey which will occasion an absence of three weeks from home. at any time after my return from that I shall be ready to dispatch any certificates or other papers you may be pleased to send me for signaturewith respect to the volumes of astronomical observations from Pisa, whether intended for myself personally or for the society, I pray you not to hesitate a moment in delivering them to the society. I shall be more gratified by their possessing them than
			 having them myself.a gentleman of science in Sardinia, supposing I was forming a cabinet, sent me a collection of fossils, mostly I believe of different marbles; at least those on the surface of the box are such, for I did not like to unpack them, as I proposed to send them to the philosophical society. they
			 cannot go safely by land, because they would get rubbed and would destroy their labels. they must wait here therefore until the passage by sea becomes safer, when I shall have the pleasure of
			 forwarding them for the acceptance of the society.
          I am happy at all times in hearing from you. your letter gives me the presumption of your health, altho’ silent on that subject and is further gratifying in furnishing me the occasion of renewing to you the assurances of my constant esteem and respect.
          Th:
            Jefferson
        